NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 KARL D. HUBER,                                  No. 15-55392

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-03293-GHK-
                                                 JEM
   v.

 CHRISTOPHER COULTER, individual                 MEMORANDUM*
 and official capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Karl D. Huber appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging false arrest, excessive force, and malicious

prosecution claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Newman v. County of Orange, 457 F.3d 991, 993 (9th Cir. 2006). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Huber’s false

arrest claim because it would not have been clear to every reasonable officer that

the conduct violated a clearly established right. See Stanton v. Sims, 134 S. Ct. 3, 4

(2013) (police officer entitled to qualified immunity unless the conduct at issue

violated a clearly established constitutional right).

      The district court properly granted summary judgment on Huber’s

excessive force claim because defendants’ limited use of force during the course of

Huber’s arrest did not violate a clearly established right. See id. We therefore do

not consider whether the force used during the arrest violated a constitutional right.

Further, Huber failed to raise a genuine dispute of material fact as to whether

defendants’ use of handcuffs after Huber’s arrest was unreasonable. See Arpin v.

Santa Clara Valley Transp. Agency, 261 F.3d 912, 922 (9th Cir. 2001) (finding

summary judgment proper on an excessive force claim where plaintiff failed to

provide specific facts that the force used by the application of handcuffs was

unreasonable or that she sustained actual injuries).

      The district court properly granted summary judgment on Huber’s malicious

prosecution claim because Huber failed to rebut the presumption that the

                                           2                                     15-55392
prosecutor exercised independent judgment in determining that probable cause

existed. See Newman, 457 F.3d at 993-95 (plaintiff bears the burden of rebutting

presumption of independent judgment, and “must provide more than an account of

the incident in question that conflicts with the account of the officers involved”).

      We reject as unsupported by the record Huber’s contention that the district

court did not consider his objections to the magistrate judge’s report and

recommendation.

      AFFIRMED.




                                          3                                    15-55392